Name: Commission Regulation (EEC) No 2890/82 of 22 October 1982 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 10 . 82 Official Journal of the European Communities No L 303/7 COMMISSION REGULATION (EEC) No 2890/82 of 22 October 1982 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, skimmed-milk powder and butteroil as food aid (5), as last amended by Regulation (EEC) No 3474/80 (6); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down; Whereas Articles 2 (2 ) of Regulations (EEC) No 1399/81 and (EEC) No 1037/82 specify that, provided the normal development of prices on the market is not disturbed, the supply of skimmed-milk powder as food aid shall be ensured by the buying in of skimmed-milk powder on the Community market if the quantities available from public stocks are insufficient to meet the required amount or if they do not have the characteristics necessary for their particular destination ; whereas skimmed-milk powder should now be bought on the open market to secure the necessary supplies, the condition in respect of quality being fulfilled and the quantities involved not being so large as to disturb the normal development of prices on the market; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1183/82 (2), and in particular Article 7 (5 ) thereof, Having regard to Council Regulation (EEC) No 1399/81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme (3), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1037/82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme (4), and in particular Article 6 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in Annex I, certain recipient third countries and agencies have requested delivery of the quantity of skimmed-milk powder set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of HAS ADOPTED THIS REGULATION: Article 1 In accordance with the provisions of Regulation (EEC) No 303/77, the intervention agencies listed in Annex I shall arrange for the delivery of skimmed-milk powder as food aid on the terms specified therein. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 1982 . For the Commission Poul DALSAGER Member of the Commission 0) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 140, 20. 5 . 1982, p . 1 . (3 ) OJ No L 141 , 27. 5 . 1981 , p . 1 . (*) OJ No L 43 , 15 . 2 . 1977, p. 1 . (4) OJ No L 120, 1 . 5 . 1982 , p . 1 . (6) OJ No L 363 , 31 . 12 . 1980, p . 50. No L 303 /8 Official Journal of the European Communities 29 . 10. 82 ANNEX I (') Consignment A B C D 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 400 tonnes 500 tonnes 500 tonnes 400 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market ^ 7 . Special characteristics and / or packaging ( 3 ) H 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in December 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 8 ) ( 9 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) EURONAID , PO Box 90727 , van Alkemadelaan 1 , NL-2509 LS Den Haag ( telex 34278 CEMEC NL , tel . 070 / 246869 , 241744) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 22 November 1982 29 . 10 . 82 Official Journal of the European Communities No L 303/9 Consignment E F G H 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC) No 1038 / 82 2 . Beneficiary NGO ¢3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 500 tonnes 430 tonnes 540 tonnes 410 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market limited to the following regions and countries : Ireland and Northern Ireland Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) ( 5 ) - 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in December 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 8 ) ( 9 ) ( 10 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) EURONAID , PO Box 90727 , van Alkemadelaan 1 , NL-2509 LS Den Haag ( telex 34278 CEMEC NL, tel . 070 / 246869 , 241744) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 22 November 1982 No L 303/10 Official Journal of the European Communities 29 . 10. 82 Consignment I K L M 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b) affectation (EEC) No 1038 / 82 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 200 tonnes 500 tonnes 600 tonnes 590 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the the Community market 7 . Special characteristics and / or packaging ( 3 ) ( s ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in December 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 8 ) ( 9 ) ( 10 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) EURONAID , PO Box 90727 , van Alkemadelaan 1 , NL-2509 LS Den Haag ( telex 34278 CEMEC NL , tel . 070 / 246869 , 241744) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 22 November 1982 29 . 10 . 82 Official Journal of the European Communities No L 303/11 N PO QConsignment 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (EEC) No 1038 / 82(b) affectation 2 . Beneficiary NGO See Annex II3 . Country of destination 4 . Total quantity of the con ­ signment 350 tonnes 400 tonnes 450 tonnes 250 tonnes Will result from application of the procedure referred to in point 12 Bought on the Community market 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and/ or packaging ( 3 ) 8 . Markings on the packaging ( 5 9 . Delivery period See Annex II Delivery in December 1982 Community port of loading operating a regular service with the recipient country ( 8 ) ( 9 )10 . Stage and place of delivery (") ( 12 ( 13 ) EURONAID , PO Box 90727 , Van Alkemadelaan 1 , NL-2509 LS Den Haag (telex 34278 CEMEC NL , tel . 070/246869 , 241744) Tender 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders 12 noon on 22 November 1982 No L 303/12 Official Journal of the European Communities 29 . 10 . 82 R T USConsignment 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (EEC ) No 1038 / 82(b ) affectation 2 . Beneficiary NGO 3 . Country of destination 4 . Total quantity of the con ­ signment See Annex II 460 tonnes I 600 tonnes I 600 tonnes 545 tonnes Will result from application of the procedure referred to in point 12 Bought on the Community market 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and/ or packaging ( 3 ) 8 . Markings on the packaging ( s ) 9 . Delivery period See Annex II Delivery in December 1982 Community port of loading operating a regular service with the recipient country ( 8 ) ( 9 )10 . Stage and place of delivery 13 ) 14 EURONAID , PO Box 90727 , van Alkemadelaan 1 , NL-2509 LS Den Haag ( telex 34278 CEMEC NL , tel . 070 / 246869 , 241744) Tender 1 1 . Representative of the beneficiary responsible for reception (4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders 12 noon on 22 November 1982 29 . 10 . 82 Official Journal of the European Communities No L 303/13 Consignment V X Y 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b) affectation (EEC) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination Angola Uganda Guinea 4. Total quantity of the con ­ signment 330 tonnes 200 tonnes 20 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 April 1982 S. Markings on the packaging 'Angola 2507 / Dried skim ­ med-milk non-enriched / Luanda / Gift of the European Economic Community / Action of the World Food Programme' 'Uganda 2443 / Dried skim ­ med-milk non-enriched / Mombasa / Gift of the Euro ­ pean Economic Community / Action of the World Food Programme' 'GuinÃ ©e 2469 / Lait Ã ©crÃ ©mÃ © en poudre non vitaminÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Pro ­ gramme alimentaire mondial' 9 . Delivery period Delivery as soon as possible and at the latest 30 November 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 303/14 Official Journal of the European Communities 29 . 10 . 82 Consignment Z AA AB AC 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1400 / 81 2. Beneficiary World Food Programme 3 . Country of destination Mozambique 4 . Total quantity of the con ­ signment 30 tonnes 73 tonnes 20 tonnes 22 tonnes 5 . Intervention agency responsible for delivery British 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7. Special characteristics and /or packaging ( 3 ) ( 5 ) 8 . Markings on the packaging 'Mozambique 2382 / Dried skimmed-milk enriched / Maputo / Beira / Nacala / Pemba / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in November 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 )  12. Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  29. 10 . 82 Official Journal of the European Communities No L 303/15 Consignment AD AE 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination Somalia 4 . Total quantity of the con ­ signment 60 tonnes 40 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/or packaging ( 3 ) ( s ) 8 . Markings on the packaging 'Somalia 2326 EXP / Dried skimmed-milk enriched / Mogadishu / Berbera / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in December 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 22 November 1982 No L 303/16 Official Journal of the European Communities 29 . 10 . 82 Consignment AF AG AH 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b) affectation (EEC ) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination Sudan North Yemen Zambia 4 . Total quantity of the con ­ signment 34 tonnes 200 tonnes 20 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7. Special characteristics and /or packaging ( 3 ) H 8 . Markings on the packaging 'Sudan 2509 / Dried skim ­ med-milk enriched / Port Sudan / 'Yar 2613 / Dried skim ­ med-milk enriched / Hodeidah / 'Zambia 2620 / Dried skim ­ med-milk enriched / Lusaka / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery as soon as possible and at the latest 30 November 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  29. 10 . 82 Official Journal of the European Communities No L 303/17 Consignment AI AK 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination Jibuti Pakistan 4 . Total quantity of the con ­ signment 200 tonnes 421 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and /or packaging ( 3 ) ( 5 ) 8 . Markings on the packaging 'Djibouti 2551 / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Djibouti / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / Action du Programme alimentaire mondial' 'Pakistan 2310 / Dried skimmed-milk enriched / Karachi / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in December 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 22 November 1982 No L 303/18 Official Journal of the European Communities 29. 10 . 82 Consignment AL AM 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1400 / 81 2. Beneficiary World Food Programme 3 . Country of destination Gambia Guinea 4 . Total quantity of the con ­ signment 164 tonnes 3 tonnes 5 . Intervention agency responsible for delivery Irish 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market Intervention stock 7 . Special characteristics and / or packaging ( 3 ) ( 5 ) Entry into intervention stock after 1 April 1982 8 . Markings on the packaging ' 'Gambia 625 EXP 3 / Dried skim ­ med-milk enriched / Banjul / Gift of the European Economic Community / Aition of the World Food Programme' 'Guinea 2485 / Dried skimmed-milk non-enriched / Conakry / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery as soon as possible and at the latest 30 November 1982 10 . Stage and place of delivery , Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 29 . 10 . 82 No L 303/19Official Journal of the European Communities Consignment AN AO AP 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b) affectation (EEC) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination Benin Senegal Jibuti 4 . Total quantity of the con ­ signment 103 tonnes 26 tonnes 150 tonnes 5 . Intervention agency responsible for delivery Danish 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) ( s ) 8 . Markings on the packaging 'Benin 2096 / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Cotonou / 'SÃ ©nÃ ©gal 2344 / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Dakar / 'Djibouti 2551 / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Djibouti / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Programme alimentaire mondial' 9 . Delivery period Delivery as soon as possible and at the latest 30 November 1982 10. Stage and place of delivery Community port of loading operating a regular service with the recipient country ¢ 11 . Representative of the beneficiary responsible for reception ( 4 )  12. Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 303 /20 Official Journal of the European Communities 29 . 10 . 82 Consignment AQ AR 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination India Sudan 4 . Total quantity of the con ­ signment 300 tonnes 15 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) (- ) 8 . Markings on the packaging 'India 2303 / Dried skimmed-milk en ­ riched / Bombay / Gift of the European Economic Community / Action of the World Food Programme' 'Sudan 2385 / Dried skimmed-milk en ­ riched / Port Sudan / Gift of the Euro ­ pean Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery as soon as possible and at the latest 30 November 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 29. 10 . 82 Official Journal of the European Communities No L 303/21 Consignment AS AT AU 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b) affectation (EEC) No 1038 / 82 2 . Beneficiary UNRWA 3 . Country of destination Jordan Israel 4 . Total quantity of the con ­ signment 246 tonnes 336 tonnes 285 tonnes 5 . Intervention agency responsible for delivery French German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) ( 5 ) ( 5 )( 6 ) . 8 . Markings on the packaging 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9 . Delivery period Loading as soon as possible and at the latest 30 November 1982 10 . Stage and place of delivery Port of unloading Aquaba (deposited on the quay or on lighters ) Port of unloading Ashdod (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Field Supply and Transport Officer , PO Box 484 , UNRWA, Amman, Jordan Hevra Klalit Lehashgaha on behalf of UNRWA, Ashdod, Israel 12 . Procedure to be applied to determine the costs or supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 303/22 Official Journal of the European Communities 29. 10 . 82 Consignment AV AX 1 . Application of Council Regu ­ lations: (a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b) affectation (EEC) No 1038 / 82 2 . Beneficiary UNRWA 3 . Country of destination Israel 4 . Total quantity of the con ­ signment 193 tonnes 20 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) ( 5 ) ( 6 ) 8 . Markings on the packaging 'Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9 . Delivery period Loading in December 1982 10 . Stage and place of delivery Port of unloading Ashdod (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception ( 4 ) Hevra Klalit Lehashgaha on behalf of UNRWA, Ashdod , Israel 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 22 November 1982 29. 10. 82 Official Journal of the European Communities No L 303/23 Consignment AY 1 . Application of Council Regu ­ lations : ( a) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b) affectation (EEC) No 1038 / 82 2. Beneficiary UNRWA 3 . Country of destination Jordan 4 . Total quantity of the con ­ signment 280 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/or packaging ( 3 ) H 8 . Markings on the packaging 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9 . Delivery period Loading as soon as possible and at the latest 30 November 1982 10 . Stage and place of delivery Port of unloading Aquaba (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception ( 4 ) Field Supply and Transport Officer, PO Box 484 , UNRWA, Amman , Jordan 12. Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 303/24 Official Journal of the European Communities 29 . 10 . 82 Notes: i 1 ) This Annex, together with the notice published in Official Journal of the European Communities No C 95 of . 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12 , there must be a tendering procedure. (2) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities. (3 ) Other than those set out in the Annex to Regulation (EEC) No 625/78 (see Article 6 (2) of Regulation (EEC) No 303/77). (4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination' (see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77). ( 5) The vitamin A content of the skimmed-milk powder must be at least 5 000 IU per 100 grams. The vitamin D content for the skimmed-milk powder must be at least 500 IU per 100 grams. The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption. The date of manufacture of the vitaminized skimmed-milk powder must be clearly marked on the sacks . The vitamin-enriched skimmed-milk powder must be manufactured not more than one month before the date of issue of the control certificate referred to in Article 8 ( 1 ) of Regulation (EEC) No 303/77 . (6) Products intended for Ashdod must be delivered in containers of 20 feet (40 to 50 containers per ship). ( 7 ) The skimmed-milk powder must be obtained by the process ' low-heat temperature, expressed whey protein nitrogen, not less than 6 mg/gm' and correspond to the characteristics appearing from Annex I to Regulation (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978 , p. 19). (8 ) The successful tenderer shall give : Messrs M. H. Schutz BV, Insurance Brokers, Blaak 16, NL-3011 TA Rotterdam, at the time of delivery, a copy of the commercial invoice in respect of each part-quantity. (9) The successful tenderer shall send to the beneficiaries' agents, on delivery, a health certificate in respect of each part-quantity, made out in the language indicated by the beneficiaries. ( 10) The successful tenderer shall send to the beneficiaries' agents, on delivery, a certificate of origin made out in Spanish . ( 1X) The successful tenderer shall send to the beneficiaries' agents, on delivery, a certificate of origin made out in Portuguese. ( 12) The product must be delivered on pallets covered with retractable plastic film; the dimensions of these pallets should correspond to the CEWAL-standards. ( 13 ) The product shall be delivered on standardized pallets covered with retractable plastic film. ( 14) The successful tenderer shall send to the beneficiaries' agents, on delivery, a certificate of origin made out in English. 29 . 10 . 82 Official Journal of the European Communities No L 303/25 BILAG II  ANHANG II  Ã APAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking A 400 Catholic Relief Services Egypt Egypt / Cathwel / 80109 / Special / Skim ­ med-milk powder non-vitaminized / Alexan ­ dria / Gift of the European Economic Community / Action of the Catholic Relief Services B 500 Catholic Relief Services Egypt Egypt / Cathwel / 80110 / Special / Skim ­ med-milk powder non-vitaminized / Alexan ­ dria / Gift of the European Economic Community / Action of the Catholic Relief Services C 500 Catholic Relief Services Egypt Egypt / Cathwel / 80111 / Special / Skim ­ med-milk powder non-vitaminized / Alexan ­ dria / Gift of the European Economic Community / Action of the Catholic Relief Services D 400 Catholic Relief Services Egypt Egypt / Cathwel / 80112 / Special / Skim ­ med-milk powder non-vitaminized / Alexan ­ dria / Gift of the European Economic Community / Action of the Catholic Relief Services E 500 300 Dutch Interchurch Aid Nicaragua Nicaragua / DIA / 81101 / Leche desnatada en polvo con vitaminas A y D / Corinto / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de la FundaciÃ ³n de Ayuda EcumÃ ©nica Holandesa / Destinado a la distribuciÃ ³n gra ­ tuita 100 Oxfam-Belgique , asbl Nicaragua Nicaragua / Oxfam-B / 80804 / Leche desna ­ tada en polvo con vitaminas A y D / Corinto / Donacion de la Comunidad econÃ ³mica europea / AcciÃ ³n de Oxfam-Belgica / Destinado a la distribuciÃ ³n gratuita 50 Socialistische Solidariteit Nicaragua Nicaragua / SOSO / 83900 / Leche desnatada en polvo con vitaminas A y D / Corinto / DonaciÃ ³n dela Comunidad econÃ ³mica europea / AcciÃ ³n de Socialistische Solidariteit / Desti ­ nado a la distribuciÃ ³n gratuita 50 Deutsche Welthungerhilfe Nicaragua Nicaragua / DWH / 82809 / Leche desnatada en polvo con vitaminas A y D / Corinto / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Deutsche Welthungerhilfe / Desti ­ nado a la distribuciÃ ³n gratuita 29 . 10 . 82No L 303/26 Official Journal of the European Communities Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking F 430 60 Caritas belgica Guatemala Guatemala / Caritas / 80208 / Leche desna ­ tada en polvo con vitaminas A y D / San JosÃ © de Guatemala / DonaciÃ ³n de la Comunidad eco ­ nÃ ³mica europea / AcciÃ ³n de Caritas belgica / Destinado a la distribuciÃ ³n gratuita 60 Caritas belgica Guatemala Guatemala / Caritas / 80209 / Leche desna ­ tada en polvo con vitaminas A y D / San JosÃ © de Guatemala / DonaciÃ ³n de la Comunidad eco ­ nÃ ³mica europea / AcciÃ ³n de Caritas belgica / Destinado a la distribuciÃ ³n gratuita 100 Catholic Relief Services Guatemala Guatemala / Cathwel / 80134 / Leche desna ­ tada en polvo con vitaminas A y D / Santa Thomas de Castilla / DonaciÃ ³n de la Comuni ­ dad econÃ ³mica europea / AcciÃ ³n de Catholic Relief Services / Destinado a la distribuciÃ ³n gratuita 60 SOS Villaggio del Fanciullo Guatemala Guatemala / SVDF / 82004 / Leche desnatada en polvo con vitaminas A y D / Santa Thomas de Castilla / DonaciÃ ³n de la Comunidad eco ­ nÃ ³mica europea / AcciÃ ³n de SOS Villaggio del Fanciullo / Destinado a la distribuciÃ ³n gratuita 50 Catholic Relief Services Costa Rica Costa Rica / Cathwel / 80123 / Leche desna ­ tada en polvo con vitaminas A y D / Limon option Panta Arenas / DonaciÃ ³n de la Comu ­ nidad econÃ ³mica europea / AcciÃ ³n de Catholic Relief Services / Destinado a la distribuciÃ ³n gratuita 100 Caritas germanica Honduras Honduras / Caritas / 80444 / Leche desnatada en polvo con vitaminas A y D / Puerto Cortez / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas , germanica / Destinado a la distribuciÃ ³n gratuita G 540 25 Caritas belgica Peru Peru / Caritas / 80202 / Leche desnatada en polvo con vitaminas A y D / Callao / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas belgica / Destinado a la distribuciÃ ³n gratuita 29. 10. 82 Official Journal of the European Communities No L 303/27 Parti TotalmÃ ¦ngde (i tons) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 25 Caritas belgica Peru Peru / Caritas / 80203 / Leche desnatada en polvo con vitaminas A y D / Callao / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas belgica / Destinado a la distribuciÃ ³n gratuita 350 Caritas neerlandica Peru Peru / Caritas / 80310 / Leche desnatada en polvo con vitaminas A y D / Callao / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas neerlandica / Destinado a la distri ­ buciÃ ³n gratuita 60 Dutch Interchurch Aid Peru Peru / DIA / 8 1 1 00 / Leche desnatada en polvo con vitaminas A y D / Callao / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de la FundaciÃ ³n de Ayuda Ecumenica Holandesa / Destinado a la distribuciÃ ³n gratuita 20 Deutsche Welthungerhilfe Peru Peru / DWH / 82805 / Leche desnatada en polvo con vitaminas A y D / ChimbÃ ³te / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Deutsche Welthungerhilfe / Desti ­ nado a la distribuciÃ ³n gratuita 60 Association « Aide au tiers monde » Peru Peru / AATM / 81708 / Leche desnatada en polvo con vitaminas A y D / Puerto Matarani / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Association « Aide au tiers monde » / Destinado a la distribuciÃ ³n gratuita H 410 50 Caritas neerlandica Bolivia Bolivia / Caritas / 80312 / Leche desnatada en polvo con vitaminas A y D / Santa Cruz via Buenos Aires / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas neer ­ landica / Destinado a la distribuciÃ ³n gratuita 100 Cartias belgica Paraguay Paraguay / 80201 / Leche desnatada en polvo con vitaminas A y D / Asuncion / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas belgica / Destinado a la distribuciÃ ³n gratuita 60 SOS-Villaggio del Fanciullo Colombia Colombia / SVDF / 82006 / Leche desnatada en polvo con vitaminas A y D / Santa Marta / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de SOS-Villaggio del Fanciullo / Destinado a la distribuciÃ ³n gratuita No L 303/28 Official Journal of the European Communities 29 . 10 . 82 Parti TotalmÃ ¦ngde(i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® Ã Ã ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 200 Caritas neerlandica Colombia Colombia / Caritas / 80313 / Leche desnatada en polvo con vitaminas A y D / Santa Marta / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas neerlandica / Destinado a la distribuciÃ ³n gratuita I 200 Caritas neerlandica Republica Dominicana Republica Dominicana / Caritas / 80314 / Leche desnatada en polvo con vitaminas A y D / Santo Domingo / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas neer ­ landica / Destinado a la distribuciÃ ³n gratuita K 500 Caritas germanica Chile Chile / Caritas / 80426 / Leche desnatada en polvo con vitaminas A y D / Valparaiso / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas germanica / Destinado a la distribuciÃ ³n gratuita L 600 20 Deutsche Welthungerhilfe Chile Chile / DWH / 82807 / Leche desnatada en polvo con vitaminas A y D / Valparaiso / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Deutsche Welthungerhilfe / Desti ­ nado a la distribuciÃ ³n gratuita 60 Association « Aide au tiers monde » Chile Chile / AATM / 81700 / Leche desnatada en polvo con vitaminas A y D / Valparaiso / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Association « Aide au tiers monde » / Destinado a la distribuciÃ ³n gratuita 50 Caritas belgica Chile Chile / Caritas / 80211 / Leche desnatada en polvo con vitaminas A y D / Valparaiso / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas belgica / Destinado a la distribuciÃ ³n gratuita 60 SOS-BoÃ ®tes de lait Chile Chile / SBL / 81900 / Leche desnatada en polvo con vitaminas A y D / Valparaiso / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de SOS-BoÃ ®tes de lait / Destinado a la distribuciÃ ³n gratuita 195 Caritas germanica Chile Chile / Caritas / 80427 / Leche desnatada en polvo con vitaminas A y D / Valparaiso / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas germanica / Destinado a la distribuciÃ ³n gratuita 29. 10 . 82 Official Journal of the European Communities No L 303/29 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 105 Caritas germanica Chile Chile / Caritas / 80424 / Leche desnatada en polvo con vitaminas A y D / Antofagasta / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas germanica / Destinado a la distribuciÃ ³n gratuita 110 Caritas germanica Chile Chile / Caritas / 80425 / Leche desnatada en polvo coil vitaminas A y D / Coquimbo / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas germanica / Destinado a la distribuciÃ ³n gratuita M 590 90 Caritas germanica Chile Chile / Caritas / 80429 / Leche desnatada en polvo con vitaminas A y D / Talcahuano / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas germanica / Destinado a la distribuciÃ ³n gratuita 500 Caritas germanica Chile Chile / Caritas / 80428 / Leche desnatada en polvo con vitaminas A y D / Talcahuano / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas germanica / Destinado a la distribuciÃ ³n gratuita N 350 55 Caritas germanica Mozambique Mozambique / Caritas / 80419a / Leite des ­ natado em pÃ ³ com vitaminas A e D / Maputo / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do Caritas germanica / Destinado Ã distribuiÃ §Ã £o gratuita 51 Caritas germanica Mozambique Mozambique / Caritas / 80419b / Leite des ­ natado em pÃ ³ com vitaminas A e D / Beira / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do Caritas germanica / Destinado Ã distribuiÃ §Ã £o gratuita 44 Caritas germanica Mozambique Mozambique / Caritas / 80419c / Leite des ­ natado em pÃ ³ com vitaminas A e D / Nacala / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do Caritas germanica / Destinado Ã distribuiÃ §Ã £o gratuita 200 Diakonisches Werk Mozambique Mozambique / DKW / 82308 / Leite desna ­ tado em pÃ ³ com vitaminas A e D / Maputo / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do Diakonisches Werk / Destinado Ã distribuiÃ §Ã £o gratuita No L 303 /30 Official Journal of the European Communities 29 . 10 . 82 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking O 400 50 Caritas neerlandica Angola Angola / Caritas / 80311 / Leite desnatado em pÃ ³ com vitaminas A e D / Lobito / Dom da Comunidade economica europeia / AcÃ §Ã £o do Caritas neerlandica / Destinado Ã distribuiÃ §Ã £o gratuita ¢ 150 World Council of Churches Angola Angola / WCC / 80700 / Leite desnatado em pÃ ³ com vitaminas A e D / Lobito / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do Censelho mundial de igrejas / Destinado Ã distribuiÃ §Ã £o gratuita 100 Oxfam belgique , asbl Angola Angola / Oxfam-B / 80800 / Leite desnatado em pÃ ³ com vitaminas A e D / Lobito / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do Oxfam belgique / Destinado Ã distribuiÃ §Ã £o gratuita 50 Caritas neerlandica Cabo Verde Cabo Verde / Caritas / 80324 / Leite desna ­ tado em pÃ ³ com vitaminas A e D / Praia / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do Caritas neerlandica / Destinado Ã distribui ­ Ã §Ã £o gratuita 50 SOS Villaggio del Fanciullo Brazil Brazil / SVDF / 82005 / Leite desnatado em pÃ ³ com vitaminas A e D / Santos / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do SOS Villaggio del Fanciullo / Destinado Ã distribuiÃ §Ã £o gratuita P 450 100 COMIDE CIM ZaÃ ¯re ZaÃ ¯re / CIM / 81800 / Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A e D / Lumumbashi via Matadi / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de COMIDE CIM / Pour distribution gratuite 350 Caritas belgica ZaÃ ¯re ZaÃ ¯re / Caritas / 80206 / Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Matadi / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Action de Caritas belgica / Pour distribution gratuite Q 250 150 Dutch Interchurch Aid Sudan Sudan / DIA / 81103 / Skimmed-milk powder , enriched with vitamins A and D / Port Sudan / Gift of the European Economic Community / Action of the Dutch Interchurch Aid / For free distribution 29. 10 . 82 Official Journal of the European Communities No L 303/31 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 50 Diakonisches Werk Sudan Sudan / DKW / 82306 / Skimmed-milk pow ­ der, enriched with vitamins A and D / Port Sudan / Gift of the European Economic Com ­ munity / Action of Diakonisches Werk / For free distribution 50 ADE-European Association for Studies on Nutrition and Child Development Sudan Sudan / ASNC / 84104 / Skimmed-milk powder , enrichedwith vitamins A and D / Port Sudan / Gift of the European Economic Com ­ munity / Action for ADE / For free distri ­ bution R 460 200 Caritas neerlandica Tanzania Tanzania / Caritas / 80317 / Skimmed-milk powder , enriched with vitamins A and D / Dar es Salaam / Gift of the European Economic Community / Action of Caritas neerlandica / For free distribution 20 Diakonisches Werk Tanzania Tanzania / DKW / 82312 / Skimmed-milk powder , enriched with vitamins A and D / Dar es Salaam / Gift of the European Economic Community / Action of Diakonisches Werk / For free distribution 50 Diakonisches Werk Tanzania Tanzania / DKW / 82313 / Skimmed-milk powder , enriched with vitamins A and D / Dar es Salaam / Gift of the European Economic Community / Action of Diakonisches Werk / For free distribution 40 DiakÃ ¶nisches Werk Tanzania Tanzania / DKW / 82314 / Skimmed-milk powder , enriched with vitamins A and D / Dar es Salaam / Gift of the European Economic Community / Action of Diakonisches Werk / For free distribution 150 Caritas italiana Somalia Somalia / Caritas / 80601 / Skimmed-milk powder , enriched with vitamins A and D / Mogadiscio / Gift of the European Economic Community / Action of Cartias italiana / For free distribution S 600 150 Caritas belgica ZaÃ ¯re Zaire / Caritas / 80207 / Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Butembo via Mombasa / Don de la CommunautÃ © Ã ©co ­ nomique europÃ ©enne / Action de Caritas belgi ­ ca / Pour distribution gratuite 100 Diakonisches Werk Uganda Uganda / DKW / 82301 / Skimmed-milk powder , enriched with vitamins A and D / (Campala via Mombasa / Gift of the European Economic Community / Action of Dia ­ konisches Werk / For free distribution No L 303/32 Official Journal of the European Communities 29 . 10 . 82 Parti TotalmÃ ¦ngde (i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot Total quantity ( in tonnes ) Partial quantities ( in tonnes ) Beneficiary Recipient country Markings on the packaging DÃ ©signation du lot Designazione della partita Aanduiding van de partij QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Pays destinataire Paese destinatario Bestemmingsland Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 50 Diakonisches Werk Uganda Uganda / DKW / 82302 / Skimmed-milk powder , enriched with vitamins A and D / Kampala via Mombasa / Gift of the European Economic Community / Action of Dia ­ konisches Werk / For free distribution 40 Diakonisches Werk Uganda Uganda / DKW / 82303 / Skimmed-milk powder , enriched with vitamins A and D / Kampala via Mombasa / Gift of the European Economic Community / Action of Dia ­ konisches Werk / For free distribution 10 Diakonisches Werk Uganda Uganda / DKW / 82304 / Skimmed-milk powder , enriched with vitamins A and D / Kampala via Mombasa / Gift of the European Economic Community / Action of Dia ­ konisches Werk / For free distribution 50 Diakonisches Werk Sudan Sudan / DKW / 82305 / Skimmed-milk pow ­ der , enriched with vitamins A and D / Mom ­ basa in transit to the Sudan / Gift of the European Economic Community / Action of Diakonisches Werk / For free distribution 100 Catholic Relief Services Kenya Kenya / Cathwel / 80114 / Skimmed-milk powder , enriched with vitamins A and D / Mombasa / Gift of the European Economic Community / Action of the Catholic Relief Services / For free distribution 100 Diakonisches Werk Kenya Kenya / DKW / 82307 / Skimmed-milk pow ­ der , enriched with vitamins A and D / Mom ­ basa / Gift of the European Economic Com ­ munity / Action of Diakonisches Werk / For free distribution T 600 50 The Save the Children Fund Uganda Uganda / Fund / 82202 / Skimmed-milk powder , enriched with vitamins A and D / Kampala via Mombasa / Gift of the European Economic Community 125 Caritas belgica Burundi Burundi / Caritas / 80213 / Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Bujum ­ bura via Mombasa / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas belgica / Pour distribution gratuite 29 . 10 . 82 No L 303/33Official Journal of the European Communities Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnÃ ©s ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 125 Caritas belgica Rwanda Rwanda / Caritas / 80204 / Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Kigali via Mombasa / Don de la CommunautÃ © Ã ©conomi ­ que europÃ ©enne / Action de Caritas belgica / Pour distribution gratuite 200 Caritas germanica Kenya Kenya / Caritas / 80411 / Skimmed-milk powder , enriched with vitamins A and D / Mombasa / Gift of the European Economic Community / Action of Caritas germanica / For free distribution 100 Caritas germanica Uganda Uganda / Caritas / 80412 / Skimmed-milk powder , enriched with vitamins A and D / Kampala via Mombasa / Gift of the European Economic Community / Action of Caritas germanica / For free distribution U 545 250 Caritas germanica India India / Caritas / 80420 / Skimmed-milk powder , enriched with vitamins A and D / Bombay / Gift of the European Economic Community / Action of Caritas germanica / Under the Indo-German Agreement / For free distribution 30 Royal Commonwealth Society fÃ ¶r the Blind India India / RCB / 83800 / Skimmed-milk powder , enriched with vitamins A and D / Bombay / Gift of the European Economic Community / Action of the Royal Commonwealth Society for the Blind / Under the Indo-British Agreement / For free distribution 30 Caritas neerlandica India India / Caritas / 80320 / Skimmed-milk powder , enriched with vitamins A and D / Bombay / Gift of the European Economic Community / Action of Caritas neerlandica / For free distribution 100 The Save the Children Fund India India / Fund / 82200 / Skimmed-milk powder, enriched with vitamins A and D / Bombay / Gift of the European Economic Community / Action of the Save the Children Fund / Under the Indo-British Agreement / For free distri ­ bution 135 Catholic Relief Services India India / Cathwel / 80130 / Skimmed-milk powder , enriched with vitamins A and D / Bombay / Gift of the European Economic Community / Action of the Catholic Relief Services / For free distribution